DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10 drawn to a method for controlling constant-diameter growth of monocrystalline silicon.
Group II, claim(s) 11 and 13-20 drawn to a device for controlling constant-diameter growth of monocrystalline silicon.
Group III, claim(s) 12 drawn to a computer-readable storage medium.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. The common technical feature in all groups is as follows: acquiring PID initial values of an i-th cycle period, wherein the PID initial values include an initial value of a proportion component P, an initial value of an integration component I and an initial value of a differentiation component D, and i=1; correcting the PID initial values of the j-th cycle period, and obtaining PID corrected values of the i-th cycle period, wherein the PID corrected values include a corrected value of the proportion component P, a corrected value of the integration component I and a corrected value of the differentiation component D; and according to the PID corrected values of the i-th cycle period, controlling a crystal growth diameter of the i-th cycle period. This element cannot be considered as a special technical feature under PCT Rule 13.2 because the element is shown in Mengjun Hui (CN 101392404 A, machine translation, “Hui”) as evidenced by Banba et al (US 20120067272 A1, “Banba”). Specifically, Hui (entire document) teaches acquiring  an initial signal/value of a cycle by PID periodically (abstract, 0023, 0027, 0054 and 0060), the PID parameters comprising proportional coefficient P (apparently having a proportion component) (0028, 0029, 0030 and 0034), an integral value (apparently having an integration component) (0028,  0029, 0030 and 0035), and an differential value (apparently having a differential component) (0028, 0029, 0030 and 0036), and a first PID operation (gaining initial values) (e.g., i=1); obtaining signal error through PID operation and adjusting/correcting the PID parameters/values by known operations of PID (abstract, 0011-0012, 0028, 0040-0041, 0054-0059, claims 1 and 2); and according to the PID corrected/adjusted values collected periodically (i-th cycle period), controlling a crystal growth diameter of the i-th cycle period (0023 and 0027, 0054). Since Hui teaches the PID parameters comprising proportional coefficient P, an integral value, and an differential value, it is reasonably expected that the PID of Hui has a proportion component, an integration component, and a differential component. Furthermore it is known that PID control circuit comprises a proportional control portion, an integrative control portion, and a differential control portion as taught by Banba (0043, 0059, 0063). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hui per teachings of Banba in order to provide a process/an apparatus capable of preventing dislocation of grown crystal (0016).  Accordingly, the special technical feature linking the three Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists. Therefore, restriction is appropriate.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of the species and invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species. 
The election of an invention and species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/HUA QI/Primary Examiner, Art Unit 1714